Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claims 8, 10, 11, 19, 21, 22, 30 and 36-38 were cancelled.  Claims 14-18, 20 and 23-29 are withdrawn.  Claim 1, 13, 31 and 33 are currently amended.  Claims 2-7, 9, 12, 32, 34, 35, 39 and 40 are original or were previously presented.  Claims 15-29 are pending and have been fully considered.  Claims 1-7, 9, 12-18, 20, 23-29, 31-35, 39 and 40 are pending.  Claims 1-7, 9, 12, 13, 31-35, 39 and 40 are examined, on the merits, in this Office action.  The examined claims are directed to an apparatus.	
	Status of Previous Objections / Rejections
At this juncture, Examiner withdraws the previous Office action’s (OA) (i.e, 09/28/2022) Specification and Claim Objections and 35 USC §112 and §103 rejections in view of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent objections/rejections.  
Response to Amendment
In their reply dated December 2, 2022, Applicant amended the independent and certain other claims to address one or more objections, rejections, statements and/or claim interpretations of the prior Office action (OA), and to clarify the claim language, and potentially advance prosecution.  Applicant also presents arguments concerning the merits of the claims in view of Examiner’s prior rejections.  Examiner addresses these arguments in the patentability analysis and a separate section below.  
In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies new objections, claim interpretations, and grounds of rejections in this OA.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 12/01/2022.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Objections
Claim 31-35, 39 and 40 are objected to because of the following informality: Claim 31 reads in part: “…wherein the first and second pumps are configured to selectively move fluid from the fluid storage vessel through the flow diverter, and through filter element;…”  
In the underlined section, the definite article (the) appears to be missing before ‘filter.’
Claims 32-35, 39 and 40 depend on claim 31.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-7, 9, 12, 13, 31-35, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US20150158907) (IDSes of 06/02/2022 and 09/26/2022) in view of Bhargav et al. (US20210261900) (IDS of 08/19/2022).
In the patentability analysis below, the italicized portions represent functional aspects, whereas the bolded portions represent structure.  The analysis considers the alternate concepts of the various potential embodiments in a particular reference.
Regarding claims 1, 12, 31 and 39, Zhou et al. (Zhou) discloses a fluid filtration system 1 (Abstract, Figs. 1-3, 5, 6 and 8; these systems include one subsystem with an individual filter housing), comprising: 
a fluid storage vessel 2 ([0067]-[0072], [0075]-[0079], Figs. 1-3, 5, 6 and 8); 
a filter housing 11 including a filter element 12 disposed therein, the filter housing having first and second ends ([0067]-[0072], [0075]-[0079], Figs. 1-3, 5, 6 and 8); 
a pump 8 coupled between the fluid storage vessel and the filter housing (see figures); 
wherein the pump is configured to move fluid from the fluid storage vessel through the filter element ([0006], [0007], [0067], [0078]-[0079]); and 
wherein said filter housing is an individual filter housing such that switching of the flow direction occurs at two different ends of the individual filter housing ([0067]-[0072], [0075]-[0079], Figs. 1-3, 5, 6 and 8).
Therefore, Zhou discloses the claimed invention, except   
a flow diverter disposed between the pump and the filter housing; 
wherein the flow diverter is configured for selectively directing fluid received from the pump to the first and second end of the filter housing for filtration therein.
In Zhou, a reversible pump is analogous to a flow diverter.  One can also supplement the pump with a flow diverter for various reasons such as additional or better control of the fluid flow.
For example, Bhargav et al. (Bhargav) discloses a filtration system and method of operating the system including inducing a first quantity of a feed fluid (28) to flow along a first direction (72) from a bioreactor (12) to a tangential flow filter (16) to separate the first quantity of the feed fluid (28) into a permeate fluid (42) and a retentate fluid (48), where a control unit (66) is operated to control at least one feed flow control device (24, 26) to inhibit the flow of the first quantity of the feed fluid (28) and to control the at least one feed flow control device (24, 26) to direct at least one of further flow of a second quantity of the feed fluid (28) from the bioreactor (12), a portion of the permeate fluid (42), and a portion of a nutrient fluid, along a second direction (74) opposite to the first direction (72) via the tangential flow filter (16) (Abstract, [0007], [0016], Fig. 1).  The system utilizes a reverse flow of a permeate fluid through a tangential flow filter ([0010], [0011], [0014], [0069], [0070]).  
One may interpret one or more of the control devices as a flow diverter.  That is, in Zhou, a flow diverter 26 is disposed between pump 24 and filter 16 ([0016], [0019], Fig. 1).  The filter impliedly includes a housing, or it would have been obvious to include a filter housing to protect the filter.  Here the flow diverter is a feed control valve, which is used for controlling a flow of the feed fluid via the feed flow path ([0019]).
Since Zhou allows for complete reverse flow in a biological filtration system using an individual filter housing such that switching of the fluid flow direction can advantageously and conveniently occur at two different ends of the filter housing, and Bhargav discloses a flow diverter that can assist in controlling fluid flow in a reverse flow biological fluid system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flow diverter such as Bhargav’s, into the overall filtration system, and to configure the flow diverter as claimed, to provide additional options for fluid flow in the filter or for any desired reason including backwashing the filter elements to improve filtration efficiency.
Additional Disclosures Included: Claim 31: Claim 31 is an independent apparatus claim that includes many of the same major elements recited in claim 1 and some additional elements.  As such, in the interest of convenience and brevity, Examiner applies the claim 1 analysis herein, without repeating the text in its entirety.
Therefore, regarding claim 31, Zhou and Bhargav combined discloses or suggests a fluid filtration system, comprising: 
a fluid storage vessel (claim 1 analysis); 
a filter housing including a filter element disposed therein, the filter housing having first and second ends (claim 1 analysis); 
a first pump coupled between the fluid storage vessel and a flow diverter (claim 1 analysis); 
wherein said filter housing is an individual filter housing such that switching of the flow direction occurs at two different ends of the individual filter housing (claim 1 analysis); and 
wherein the flow diverter is further configured for receiving fluid from the first and second ends of the filter housing and returning the received fluid to the fluid storage vessel (Zhou, [0006], [0007], Fig. 1; (claim 1 analysis)).
Therefore, Zhou and Bhargav combined discloses or suggests the claimed invention, except 
a second pump coupled between the fluid storage vessel and a flow diverter; 
wherein the flow diverter is coupled between the first and second pumps and the filter housing; 
wherein the first and second pumps are configured to selectively move fluid from the fluid storage vessel through the flow diverter, and through filter element; 
wherein the flow diverter is configured for selectively directing fluid received from the first pump and the second pump and selectively directing the received flow to the first and the second end of the filter housing.
However, adding a second pump between the fluid storage vessel and a flow diverter is merely a duplication of parts.  Zhou also demonstrates in Figs. 6 and 7, the possibility of employing two or more pumps.  
As recited, the second pump is configured similarly to the first pump for selectively moving fluid from the fluid storage vessel through the flow diverter, and through filter element.  As recited, the flow diverter is configured similarly to claim 1, except it is for selectively directing fluid received from the first pump and the second pump and selectively directing the received flow to the first or second end of the filter housing.  Therefore, the addition of a second pump and even a second flow diverter appears to be duplicating existing structural elements and functionality.  The expected results of such duplication would be further improved flow control and enhanced filtration efficiency.
When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the filtration system as claimed, since the duplication of parts and function has no patentable significance unless a new and unexpected result is produced.
Claims 12 and 39: The flow diverter is selected from the list consisting of a three-way valve, a pinch valve, a rotary valve, and a shuttle valve (Fig. 1, where control valve 26 appears to be a three-way valve). 
Regarding claim 2, Zhou and Bhargav combined discloses or suggests the fluid filtration system of claim 1, further comprising: 
a first filtration line (Zhou, 6) coupled between the first end of the filter housing and a first outlet of the flow diverter; and
a first return line (Zhou, 7) disposed between the fluid storage vessel and the first filtration line (in the combination the return line and return line may be interchangeable).
Therefore, the combination discloses the claimed invention, except a first isolation valve disposed in the first return line to selectively permit fluid flow between the filter housing and the fluid storage vessel via the first return line.
Bhargav discusses fluid flow control and various types of control valves to assist in controlling various aspects of the filtration process ([0023], [0025], [0030]-[0033]).
At the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to include an isolation valve disposed in the first return line as  claimed, to allow better fluid flow control into and out of the filter housing and the fluid storage vessel. 

Regarding claim 3, Zhou and Bhargav combined discloses or suggests the fluid filtration system of claim 2, except further comprising: 
a second filtration line coupled between the second end of the filter housing and a second outlet port of the flow diverter; 
a second return line disposed between the fluid storage vessel and the second filtration line; and 
a second isolation valve disposed in the second return line to selectively permit fluid flow between the filter housing and the fluid storage vessel through the second return line.
However, a second filtration line, second return line and second isolation valve are duplication of existing structures.  Their functionality will be similar and the expected result would be greater flow control and filtration efficiency.
When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the filtration system as claimed, since the duplication of existing parts and functionality will has no patentable significance unless a new and unexpected result is produced.

Regarding claims 4, 5 and 9, Zhou and Bhargav combined discloses or suggests the fluid filtration system of claim 3, except further comprising a flow sensor for determining actual flowrate from a discharge portion of the pump.
A flow sensor is a traditional means of measuring fluid flow.  Bhargav discloses flow sensors such as to measure the flow rate of permeate or to measure the flow rate of feed fluid ([0023]-[0025]).  Bhargav also employs pressure sensor to sense a pressure of the permeate and determine if the system is functioning as expected ([0023]-[0025], [0030]).  Thus, one can use appropriate sensors and signals to provide the data to control the diverter and pump.    
At the time of the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated to include a flow sensor for determining actual flowrate from a discharge portion of the pump and for determining if the system is functioning as designed and expected.
Additional Disclosures Included: Claim 5: The fluid filtration system further comprises a controller coupled to the pump, the flow sensor, the first and second isolation valves and the flow diverter to selectively control a fluid flow path through the system (Bhargav, [0007], [0008], [0016], [0027]; also, it would have been obvious to employ the controller to selectively control a fluid flow path through the system); Claim 9: The fluid filtration system further comprises a permeate pump coupled to the filter housing for removing permeate from the filter housing (Bhargav, [0020]-[0023], [0030]-[0032], where one or more embodiments include a permeate pump), wherein the permeate pump is coupled to the controller, the controller programmed to adjust an operation of the permeate pump to at least one of: 
(a) synchronize the flowrate of the permeate pump with the pump, 
(b) perform a reverse flow operation to inject permeate back into the filter housing to clean the filter element (Bhargav, [0038]), and 
(c) perform a pulse flow operation to clean the filter element.

	Regarding claim 6, Zhou and Bhargav combined discloses or suggests the fluid filtration system of claim 5, further comprising memory 70 associated with the controller (Bhargav, [0026], [0028], [0060]), except the memory storing a plurality of preset positions of the first and second isolation valves and the flow diverter.
Since one would expect to apply different positions with the flow diverter and isolation valves and to routinely use these different positions, to one of ordinary skill in the art when the claimed invention was effectively filed, it would have been obvious to include a memory associated with the controller, where the memory stores a plurality of preset positions of the first and second isolation valves and the flow diverter, because a memory and preset positions and ability to save and better control the ongoing operation would merely automate and make convenient an otherwise manual and repetitive operation.
	
Regarding claim 7, Zhou and Bhargav combined discloses or suggests the fluid filtration system of claim 4, except wherein the controller adjusts a speed of the pump based on sensed flowrate information received from the flow sensor.
However, this is merely a manner of operating the system and it would have been obvious that a controller would be capable of adjusting a speed of the pump based on sensed flowrate information received from the flow sensor.

Regarding claim 13, Zhou and Bhargav combined discloses or suggests the fluid filtration system of claim 1, except wherein the flow diverter comprises first and second flow diverter isolation valves, the first flow diverter isolation valve disposed between the pump discharge line and the first filtration line, and the second flow diverter isolation valve disposed between the pump discharge line and the second filtration line.
A second filtration line and second isolation valve are duplication of structures.  Their functionality will be similar to the original structure and the expected result would be greater flow control and filtration efficiency.
At the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to include first and second isolation valves disposed as claimed, to allow better fluid flow control into and out of the filter housing and the fluid storage vessel. 
Also, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the filtration system as claimed, since the duplication of existing parts and functionality will has no patentable significance unless a new and unexpected result is produced.

Regarding claims 32, 33 and 40, Zhou and Bhargav combined discloses or suggests the fluid filtration system of claim 31, except further comprising a flow sensor for determining actual flowrate from a discharge portion of at least one of the first and second pumps.
A flow sensor is a traditional means of measuring fluid flow.  Bhargav discloses flow sensors such as to measure the flow rate of permeate or to measure the flow rate of feed fluid ([0023]-[0025]).  Bhargav also employs pressure sensor to sense a pressure of the permeate and determine if the system is functioning as expected ([0023]-[0025], [0030]).  Thus, one can use appropriate sensors and signals to provide the data to control the diverter and pump.
At the time of the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated to include a flow sensor for determining actual flowrate from a discharge portion of at least one of the first and second pumps and for determining and monitoring if the system is functioning as designed and expected.
Additional Disclosure Included: Claim 33: The fluid filtration system further comprises a controller coupled to the first and second pumps, a flow sensor disposed in a discharge line of the first or second pump, and the flow diverter to selectively control a fluid flow path through the system (Bhargav, [0007], [0008], [0016], [0027]; also, it would have been obvious to place the sensor in any desired or suitable location and to employ the controller to selectively control a fluid flow path through the system); and Claim 40: The fluid filtration system of further comprises a permeate pump coupled to the filter housing for removing permeate from the filter housing (Bhargav, [0020]-[0023], [0030]-[0032], where one or more embodiments include a permeate pump), wherein the permeate pump is coupled to the controller, the controller programmed to adjust an operation of the permeate pump to at least one of: 
(a) synchronize the flowrate of the permeate pump with the pump, 
(b) perform a reverse flow operation to inject permeate back into the filter housing to clean the filter element (Bhargav, [0038]), and 
(c) perform a pulse flow operation to clean the filter element.

Regarding claims 34 and 35, Zhou and Bhargav combined discloses or suggests the fluid filtration system of claim 33, except further comprising memory 70 associated with the controller (Bhargav, [0026], [0028], [0060]), except the memory storing a plurality of preset positions of the first and second isolation valves and the flow diverter.
Since one would expect to apply different positions with the flow diverter and isolation valves and to routinely use these different positions, to one of ordinary skill in the art when the claimed invention was effectively filed, it would have been obvious to include a memory associated with the controller, where the memory stores a plurality of preset positions of the first and second isolation valves and the flow diverter, because a memory and preset positions and ability to save and better control the ongoing operation would merely automate and make convenient an otherwise manual and repetitive operation.
Additional Disclosure Included: Claim 35: The controller is configured to adjust a speed of the pump based on sensed flowrate information received from the flow sensor (this is merely a manner of operating the system, and it would have been obvious that a controller would be capable of adjusting a speed of the pump based on sensed flowrate information received from the flow sensor).
Response to Arguments
	Applicant’s arguments filed 12-02-2022 have been fully considered.  In view of the claim amendments, Examiner has modified the rejections such that one or more arguments may no longer be applicable.  For example, Popova and Clements are not employed in this OA, which may render several arguments moot.
	With respect to the amended claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.  While Examiner appreciates Applicant’s efforts to expedite prosecution of the Application, for the stated reasons, Examiner believes the claims are not presently in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web)).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779